Citation Nr: 0204635	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  94-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to 
September 1969, from September 1972 to October 1979, and from 
September 1990 to September 1991.  He also claims several 
periods of annual active duty for training that have not been 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that determination, the RO inter 
alia denied the appellant's claim of service connection for 
glaucoma.  In January 1998, the Board remanded this claim for 
additional development of the record.  

In August 1994, the appellant testified at a hearing before a 
hearing officer at the RO.  A transcript of the hearing is of 
record in the claims file.


FINDINGS OF FACT

1.  All evidence necessary to substantiate the claim has been 
obtained.  

2.  The veteran does not have a current diagnosis of 
glaucoma.  


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 
45.620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159) (regulations implementing the VCAA).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In August 1992, the appellant filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in which 
he claimed service connection for glaucoma.  This application 
satisfied the complete-application requirement.  See 38 
U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, with notice of required information 
and evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  During the 
pendency of this appeal, the RO has sent to the appellant a 
statement of the case in December 1993 and supplemental 
statements of the case in September 1994, May 1995, September 
1995, and, following the Board's remand in January 1998, in 
November 2001.  These documents listed the evidence 
considered in each claim, the legal criteria for evaluating 
whether the evidence met the requirements for service 
connection, and the RO's analysis of the facts as applied to 
that criteria.  Also following the Board's remand, the RO 
sent the appellant a December 2000 letter, in compliance with 
the remand directives, asking him for specific information 
regarding treatment he stated he received for his claimed 
glaucoma.  In response to enactment of the VCAA, the RO then 
sent the appellant a November 2001 letter describing the 
evidence required to show entitlement to the benefit he 
sought and asking for information regarding any additional 
information or evidence that the appellant would like it to 
get for him.  The Board concludes from these actions that VA 
has adequately informed the appellant of the type of 
information and evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his initial claim, the appellant indicated that he had 
received treatment for glaucoma at service medical 
facilities.  The record includes the appellant's service 
medical records and records from service medical facilities 
relating to his vision.  The record also includes VA clinical 
records related to the appellant's vision in the 1980s and 
1990s.  The appellant has not identified any other health 
care providers or facilities where he has received treatment 
relevant to this claim.  VA has undertaken reasonable efforts 
to assist the appellant in obtaining relevant records he has 
identified that are necessary to substantiate the claim for 
the benefit sought.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The appellant was afforded a 
VA examination in September 1992 and, following the Board's 
remand, in September 1998.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The RO has considered the 
requirements of the VCAA, and those requirements have been 
substantially met.  The RO has not explicitly considered the 
implementing regulations, however, adjudication of this 
appeal without referral to the RO for initial consideration 
of the VCAA implementing regulations poses no harm or 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  There would be 
no possible benefit to remanding this case to the RO for its 
consideration of the requirements of the regulations in the 
first instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


II.  Analysis

In general, service connection is granted for disabilities 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease that was 
diagnosed after discharge from military service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).  To establish service 
connection, there must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West , 12 Vet. App. 341, 346 (1999); Hickson 
v. West , 12 Vet. App. 247, 253 (1999).  In this case, the 
medical evidence of record does not show that the appellant 
currently has glaucoma.  

The appellant contends that he developed low-pressure 
glaucoma in 1992 while assigned to the individual ready 
reserve.  At the time of his August 1992 application for 
service connection, he indicated that he had been treated for 
glaucoma in February, June, and July 1992 at the 56th Medical 
Group, Flight Medicine, at MacDill Air Force Base in Florida.  
Service connection may be established for diseases and 
injuries incurred in or aggravated during periods of active 
duty for training in the reserves, or for injuries incurred 
in or aggravated during periods of inactive duty training.  
See 38 U.S.C.A. § 101(2), (16), (22), (23), (24) (West 1991); 
38 C.F.R. §§ 3.6, 3.7 (2001).  As noted in the Introduction 
to this decision, the appellant had certain periods of active 
service and other periods of unverified reserve service, 
which likely included active duty for training and inactive 
duty training.  While a complete, verified list of these 
periods of service would make a more thorough record, that is 
not necessary for adjudication of this case because as the 
record does not show that the appellant currently suffers 
from glaucoma.  

Until his service during Operation Desert Shield/Desert 
Storm, the evidence does not show that the appellant 
complained of or was diagnosed with glaucoma.  He first 
served on active duty from February 1967 to September 1969.  
An enlistment examination in August 1966, as well as 
examinations in September 1967, November 1967, and March 
1968, and a separation examination in September 1969, 
revealed no complaints by the appellant of eye problems and 
normal eye clinical evaluations.  After his separation from 
service, VA examination in October 1969 indicated that his 
eyes were normal, and that he did not complain of glaucoma or 
vision problems.  He then served on active duty from 
September 1972 to October 1979, during which a June 1977 
service ophthalmology evaluation, in connection with 
treatment for sarcoidosis, revealed no ocular symptomatology.  
After this period of service, VA clinical records in October 
1988 that discussed the appellant's vision were silent as to 
any complaints or findings of glaucoma.  Thus, the service 
medical records for the appellant's service from the 1960s 
through the 1980s are silent for any indication of glaucoma.  

The appellant reentered active service from September 1990 to 
September 1991.  An October 1990 service examination showed 
that he did not complain of eye problems and that a clinical 
evaluation of his eyes was normal.  Although October 1990 to 
January 1991 service medical records indicated abnormal color 
vision, a May 1991 service medical aeromedical summary 
indicated that the appellant was not functionally color 
blind; there was no discussion of glaucoma.  In an August 
1991 evaluation report, a service ophthalmologist opined that 
he doubted the appellant was suffering from low-tension 
glaucoma, though he also noted that it was difficult to rule 
out glaucoma after just one evaluation, for low-tension 
glaucoma was a difficulty diagnosis to make and requires 
frequent, repetitive examinations.  In his November 1993 
notice of disagreement and in April and November 1994 
statements, the appellant reported that he was first treated 
in 1991 for low-pressure glaucoma at Brooks Air Force Base in 
Texas.  However, the evidence summarized here does not reveal 
a diagnosis of glaucoma that might form the basis of a grant 
of service connection.  

After his separation from service in September 1991, service 
department clinical records from June to November 1992 
concerning the appellant's visual acuity and symptomatology 
were silent as to any complaints or findings relevant to 
glaucoma.  VA examination in September 1992, though, 
indicated that the appellant was concerned about glaucoma and 
that diagnostic/clinical test results indicated possible low-
tension glaucoma.  In his November 1993 notice of 
disagreement, in April and November 1994 statements, and in 
his August 1994 hearing testimony, he indicated that testing 
in October 1993 revealed glaucoma.  Service medical records 
in October 1993 noted that he was suspect for low-pressure 
glaucoma and that a test showed borderline glaucoma.  
Similarly, service medical records in February 1995 noted 
that the appellant was suspect for low-tension glaucoma.  

These records, while describing glaucoma, consistently 
characterized that disorder as possible or suspect.  In none 
of these medical records did an examiner render a medical 
diagnosis of glaucoma as required to satisfy the initial 
element of a service connection claim.  See Pond, 12 Vet. 
App. at 346; Hickson, 12 Vet. App. at 253 (service connection 
requires medical evidence of current disability).  Contrary 
to these findings of possible or suspect glaucoma, service 
medical records in April 1995 showed that testing for 
glaucoma was within normal limits and VA clinical records in 
November 1996, and in March, August, and September 1997, 
discussed the appellant's visual health without indicating 
the presence of glaucoma.  The appellant then underwent a VA 
examination in September 1998, afforded per the Board's 
January 1998 remand to clarify whether the appellant had 
glaucoma.  That examination indicated that the claims file 
had been reviewed, that the appellant did not complain of 
headache or eye pain, that he had never been medicated for 
glaucoma, and that examination revealed normal intraocular 
pressure and normal vision fields.  Visual fields were 
negative for glaucomatous changes.

While the medical evidence of record indicates that the 
appellant, in the 1990s, was suspected of having glaucoma, 
the weight of the evidence indicates that he does not 
currently suffer from that disease.  In the absence of 
medical evidence showing that he currently suffers from 
glaucoma, the evidence does not satisfy the initial element 
of a service connection claim.  For this reason, the 
preponderance of the evidence is against the claim of service 
connection for glaucoma.


ORDER

Service connection for glaucoma is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

